The opinion of the court was delivered by
Mr. Justice McIver.
In the fall of 1884, the defendants, who are factors and commission merchants in the city of Charleston, received from the plaintiff thirty-four bales of cotton for sale on commission. The cotton was shipped at different times and in small lots of from one to six bales each, and appears to have been promptly sold and the proceeds accounted for to the plaintiff, who at the time expressed his entire satisfaction, except in his last letter, dated October 11,1884, where he says: “I received your return sales of three bales cotton yesterday, and was very well pleased with the price, but the bales lost considerably in weight. I will make more shipments next week,” &c. In all of these account sales, the amount set down for weighing is twenty cents for each bale, and the amount for storage thirty cents per bale. Some time afterwards, as the plaintiff in his testimony says, having learned that the amount which he had been required to pay for the weighing and storage of his cotton exceeded the amount allowed by law (section 1196 of General Statutes), he began this action on June 9,1885, to recover from the defendants the penalty imposed by that statute for overcharging for the weighing and storing of cotton.
*293It appears from the testimony adduced on behalf of the plaintiff (the defendants having offered none), that the defendants were not wharf owners, and had no connection with or interest in “Adger’s Wharves,” where the cotton was weighed and stored, but they, as the factors of the plaintiff, simply paid to the wharfinger the amounts charged by the wharves for weighing and storage of the cotton, just as they paid the railroad company for the freight and the insurance company for the insurance on said cotton. It seems, also, from the testimony, that it is the custom in Charleston to havé cotton weighed, except where it is sold on arrival, once when it is delivered to the wharfinger, and again when it is sold, and that the charge of storage embraces, also, a charge for labor in receiving and delivering the cotton.
At the close of the testimony, counsel for defendants submitted certain requests to charge, which are set out in the “Case,” and the Circuit Judge having indicated that he would charge the jury in accordance with such requests, the counsel for plaintiff consented to a verdict for the defendants, which was accordingly rendered, and the plaintiff appeals upon the several grounds set out in the record, which we do not deem it necessary to repeat here, as several of them, however pertinent to an action against the wharf owners, do not seem to us applicable to the case as presented in the record. We propose, therefore, to confine our attention to such questions raised by the grounds of appeal as properly arise upon the record, without considering any questions that may properly arise in another case.
It will be observed that this is an action, pure and simple, to recover the penalties imposed by section 1196 of the General Statutes, upon any person who shall violate the provisions of that section by charging more for weighing and storage of cotton than the amounts therein prescribed. It is not an action to recover damages from the defendants for any non-feasance or malfeasance in the discharge of the duties which they had assumed as the factors of the plaintiff. Nor is it an action by the plaintiff to recover from the defendants any portion of the proceeds of the sale of his cotton, improperly withheld from him. But being, as we have said, simply an action to recover the penalties imposed by the statute, the sole inquiry is whether the defendants have violated *294the terms of the statute, which reads as follows: “The rates of storage of cotton shall not exceed twelve and one-half cents per week for each bale of cotton, the charges for weighing cotton shall not exceed ten cents for each bale, and any person violating the provisions of this section, or either of them, shall forfeit to the owner of the cotton ten dollars for each offence, which may be recovered by him in any court of competent jurisdiction in this State.”
Now, this being a penal statute, it must be construed strictly, and so construing it we think it so perfectly manifest that the . only thing prohibited by the statute is the making, not the paying, of any charge for the weighing and storage of cotton higher than the rate established by the statute, that we find it difficult to construct an argument in support of such a self-evident proposition. To reach the conclusion contended for by the plaintiff it would be necessary to interpolate words into the statute, forbidding a factor or other agent from paying, as well as the wharf OAvner from making, a higher rate of charge than that prescribed by the statute, and this, of course, would be clearly inadmissible.
That a factor or commission merchant to Avhom cotton or other produce has been consigned for sale on commission is the agent of the consignor, and that all acts done by him Avithin the scope of his agency are the acts of his principal, is a proposition too Avell settled to require the citation of any authority to support it, and hence it is clear that the Circuit Judge committed no error in so instructing the jury. And Ave think it equally clear that he was also entirely correct in his further instruction to the jury “that if they find that the plaintiff employed the defendants as his factors to sell his cotton on commission, and that the defendants received it as such and stored it on a public Avharf, paying such wharf for the Aveighing and storage of the same, in the usual and customary manner of their business, then the relationship between the plaintiff and defendants is that of principal and agent, and the remedy of the plaintiff, if any, under the statute, for any illegal weighing or storage is against such wharf and not against the defendants, his agents.”
Now, even assuming, for the purpose of this case only, that the amounts paid by the defendants to the Avharf owners for the *295weighing and storage of the plaintiff’s cotton were illegal, as being in excess of the amounts allowed by la1^, yet this would not make the defendants liable in this action, which is brought solely for the recovery of the penalties imposed by the act. To make them so liable it would be necessary for the plaintiff .to show that these alleged illegal charges were made by the defendants ; but so far from doing this, his own testimony shows that instead of being made they were paid by the defendants as the agents of the plaintiff. The undisputed testimony shows that the defendants had no interest in or control over the charges, but that they simply, as the agents of the plaintiff, paid what was exacted of them by the wharf owners, and if any one has violated the law and incurred the penalties, it is quite clear that it is the wharf owners, who made the charges, and not the defendants, who simply paid them. Whether the defendants have been unfaithful to their duty as agents of the plaintiff in paying these alleged illegal charges, is a totally different question, which cannot be raised under this record, as it is perfectly manifest that the statute does not purport to impose a penalty upon an agent for the unfaithful discharge of his duty to his principal. We have not deemed it necessary, or even proper, to consider the question whether the charges were illegal, for the reason that the necessary party, the wharf owner, to the adjudication of that question is not before the court.
The last ground of appeal imputes error to the Circuit Judge in allowing the defendants to prove “by the witness, Jeffords, the amount of charges made against the defendants by Adger’s Wharf for receiving, weighing, storing, and delivering said cotton.” It seems that in the cross-examination of the witness Jeffords, who was put on the stand by the plaintiff, the defendants were allowed to show by him the amounts charged by the wharf ownei’s and paid by the defendants for the weighing and storage of plaintiff’s cotton. Now, while it was not necessary for the defendants to prove a negative — that they had not made, but had simply paid, these charges, yet it was clearly competent for them to do so, if they could, for that testimony tended directly to relieve them from the charge of violating the statute.
It seems to us that there was no error in the charge of the *296Circuit Judge as to any of the points properly arising on the record, and that in no view of the case can this action be maintained against these defendants.
The judgment of this court is, that the judgment of the Circuit Court be affirmed.